ICJ_103_Diallo_GIN_COD_2012-06-19_JUD_01_CO_00_EN.txt.                               COUR INTERNATIONALE DE JUSTICE


                                  RECUEIL DES ARRÊTS,
                           AVIS CONSULTATIFS ET ORDONNANCES


                                 AFFAIRE
                            AHMADOU SADIO DIALLO
                          (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                               DÉMOCRATIQUE DU CONGO)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DÉMOCRATIQUE
                          DU CONGO À LA RÉPUBLIQUE DE GUINÉE


                                  ARRÊT DU 19 JUIN 2012




                                     2012
                              INTERNATIONAL COURT OF JUSTICE


                                REPORTS OF JUDGMENTS,
                             ADVISORY OPINIONS AND ORDERS


                              CASE CONCERNING
                            AHMADOU SADIO DIALLO
                           (REPUBLIC OF GUINEA v. DEMOCRATIC
                                REPUBLIC OF THE CONGO)

                    COMPENSATION OWED BY THE DEMOCRATIC REPUBLIC
                       OF THE CONGO TO THE REPUBLIC OF GUINEA


                                JUDGMENT OF 19 JUNE 2012




6 CIJ1032.indb 1                                                      26/11/13 09:37

                                          Mode officiel de citation :
                                            Ahmadou Sadio Diallo
                         (République de Guinée c. République démocratique du Congo),
                               indemnisation, arrêt, C.I.J. Recueil 2012, p. 324




                                               Official citation :
                                             Ahmadou Sadio Diallo
                           (Republic of Guinea v. Democratic Republic of the Congo),
                             Compensation, Judgment, I.C.J. Reports 2012, p. 324




                                                                               1032
                                                                No de vente:
                   ISSN 0074-4441                               Sales number
                   ISBN 978-92-1-071146-3




6 CIJ1032.indb 2                                                                       26/11/13 09:37

                                                                 19 JUIN 2012

                                                                   ARRÊT




                            AHMADOU SADIO DIALLO
                    (RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
                         DÉMOCRATIQUE DU CONGO)

                   INDEMNISATION DUE PAR LA RÉPUBLIQUE DÉMOCRATIQUE
                          DU CONGO À LA RÉPUBLIQUE DE GUINÉE




                            AHMADOU SADIO DIALLO
                     (REPUBLIC OF GUINEA v. DEMOCRATIC
                          REPUBLIC OF THE CONGO)

                    COMPENSATION OWED BY THE DEMOCRATIC REPUBLIC
                        OF THE CONGO TO THE REPUBLIC OF GUINEA




                                                               19 JUNE 2012

                                                                 JUDGMENT




6 CIJ1032.indb 3                                                                26/11/13 09:37

                                                       ﻿                                     324




                                          TABLE OF CONTENTS

                                                                                       Paragraphs

                   Chronology of the Procedure                                             1-10
                     I. Introductory Observations                                         11-17
                     II. Heads of Damage in respect of which Compensation Is
                         requested18-55
                       A. Claim for compensation for non-material injury suffered by
                          Mr. Diallo                                                      18-25
                       B. Claim for compensation for material injury suffered by
                          Mr. Diallo                                                      26-55
                           1. Alleged loss of Mr. Diallo’s personal property (includ-
                              ing assets in bank accounts)                           27-36
                           2. Alleged loss of remuneration during Mr. Diallo’s
                              unlawful detentions and following his unlawful expul-
                              sion37-50
                           3. Alleged deprivation of potential earnings              51-55
                    III. Total Sum Awarded and Post-Judgment Interest                     56-57
                    IV. Procedural Costs	                                                 58-60
                   Operative Clause	                                                         61




                                                                                               4




6 CIJ1032.indb 5                                                                                    26/11/13 09:37

                                                                                               325




                                  INTERNATIONAL COURT OF JUSTICE

                                                    YEAR 2012                                             2012
                                                                                                         19 June
                                                                                                       General List
                                                    19 June 2012                                        No. 103



                                     CASE CONCERNING
                                   AHMADOU SADIO DIALLO
                                 (REPUBLIC OF GUINEA v. DEMOCRATIC
                                      REPUBLIC OF THE CONGO)

                               compensation owed by the democratic republic
                                  of the congo to the republic of guinea




                      Introductory observations.
                      Object of the present proceedings pursuant to Court’s Judgment of 30 Novem‑
                   ber 2010 — Determination of amount of compensation — Injury resulting from
                   unlawful detentions and expulsion of Mr. Diallo — Guinea’s exercise of diplomatic
                   protection — General rules governing compensation — Establishment of injury
                   and causal nexus between the wrongful acts and that injury — Valuation of the
                   injury — General rule that it is for the party which alleges a particular fact to
                   prove existence of that fact — That rule to be applied flexibly in this case as
                   Respondent may be in a better position to establish certain facts — Evidence
                   adduced by Guinea as starting point of the Court’s inquiry — Assessment in light
                   of evidence introduced by the Democratic Republic of the Congo (DRC) — Allow‑
                   ance for the difficulty in providing certain evidence because of abruptness of
                   Mr. Diallo’s expulsion — The Court’s inquiry limited to the injury resulting from
                   the breach of Mr. Diallo’s rights as an individual.

                                                          *
                      Claim for compensation for non‑material injury suffered by Mr. Diallo.
                      Non‑material injury may take various forms — Establishment of non‑material
                   injury even without specific evidence — Non‑material injury of Mr. Diallo as an
                   inevitable consequence of the wrongful acts of the DRC already ascertained by the
                   Court in its Judgment on the merits — Reasonable to conclude that the wrongful
                   conduct of the DRC caused Mr. Diallo significant psychological suffering and loss
                   of reputation — Number of days for which Mr. Diallo was detained, as well as fact
                   that he was not mistreated, taken into account — Context in which the wrongful

                                                                                                  5




6 CIJ1032.indb 7                                                                                             26/11/13 09:37

                                        ahmadou sadio diallo (judgment)                           326

                   detentions and expulsion occurred, as well as their arbitrary nature, as factors
                   aggravating Mr. Diallo’s non‑material injury — Importance of equitable consider‑
                   ations in the quantification of compensation for non‑material injury — US$85,000
                   in compensation awarded.


                                                            *
                      Claim for compensation for material injury suffered by Mr. Diallo.
                      Alleged loss of personal property.
                      Property of the two companies not taken into account given the Court’s prior
                   decision that claims related thereto were inadmissible — Personal property located
                   in Mr. Diallo’s apartment appearing on an inventory prepared 12 days after his
                   expulsion — Failure of Guinea to prove extent of loss of Mr. Diallo’s personal
                   property listed on inventory and extent to which any such loss was caused by the
                   unlawful conduct of the DRC — Lack of any evidence regarding value of items on
                   inventory — Mr. Diallo nevertheless required to transport his personal property to
                   Guinea or to arrange for its disposition in the DRC — US$10,000 awarded based
                   on equitable considerations.

                     High‑value items not specified on the inventory — No evidence put forward by
                   Guinea that Mr. Diallo owned these items at the time of his expulsion ; that they
                   were in his apartment if he did own them ; or that they were lost as a result of
                   Mr. Diallo’s treatment by the DRC — No compensation awarded.

                      Assets alleged to have been contained in bank accounts — No information pro‑
                   vided by Guinea about total sum held in bank accounts, the amount of any particu‑
                   lar account or the name(s) of bank(s) in which account(s) were held — No evi‑
                   dence put forward by Guinea demonstrating that the unlawful detentions and
                   expulsion of Mr. Diallo caused the loss of any assets held in bank accounts — No
                   compensation awarded.
                      Alleged loss of remuneration during Mr. Diallo’s unlawful detentions and fol‑
                   lowing his expulsion.
                      Cognizable character, as a component of compensation, of claim for income lost
                   as a result of unlawful detention — Estimation may be appropriate where amount
                   of lost income cannot be calculated precisely — No evidence however offered by
                   Guinea to support the claim that Mr. Diallo was earning US$25,000 per month as
                   gérant of Africom‑Zaire and Africontainers‑Zaire — Evidence, on the contrary,
                   that neither of the companies was conducting business during the years immedi‑
                   ately prior to Mr. Diallo’s detentions — Failure of Guinea to prove how Mr. Dial‑
                   lo’s unlawful detentions would have caused him to lose any remuneration he could
                   have been receiving — Guinea’s claim for loss of remuneration during period of
                   Mr. Diallo’s detention rejected — Reasons for rejecting claim equally applicable
                   to Guinea’s highly speculative claim relating to the period following Mr. Diallo’s
                   expulsion — No compensation awarded.

                      Alleged deprivation of potential earnings.
                      Guinea’s claim concerning “potential earnings” as beyond the scope of the pro‑
                   ceedings, given the Court’s prior decision on the inadmissibility of Guinea’s claims
                   relating to the injuries alleged to have been caused to the companies — No com‑
                   pensation awarded.

                                                            *


                                                                                                     6




6 CIJ1032.indb 9                                                                                          26/11/13 09:37

                                        ahmadou sadio diallo (judgment)                           327

                       Total sum awarded and post‑judgment interest.
                       The total sum awarded to Guinea is US$95,000 to be paid by 31 August 2012 —
                    Should payment be delayed, post‑judgment interest on the principal sum due to
                    accrue as from 1 September 2012 at an annual rate of 6 per cent — Sum awarded
                    to Guinea in the exercise of diplomatic protection of Mr. Diallo intended to pro‑
                    vide reparation for the latter’s injury.


                                                            *
                       Procedural costs.
                       Article 64 of the Statute of the Court as implying that there may be circums‑
                    tances which would make it appropriate for the Court to allocate costs in favour of
                    one of the parties — No such circumstances exist in the present case.




                                                     JUDGMENT


                    Present : President Tomka ; Vice‑President Sepúlveda‑Amor ; Judges Owada,
                              Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Yusuf,
                              Greenwood, Xue, Donoghue, Gaja, Sebutinde ; Judges ad hoc
                              Mahiou, Mampuya ; Registrar Couvreur.



                      In the case concerning Ahmadou Sadio Diallo,
                      between
                    the Republic of Guinea,
                    represented by
                      Mr. Mohamed Camara, First Counsellor for Political Affairs, Embassy of
                         Guinea in the Benelux countries and in the European Union,

                      as Agent ;
                      Mr. Hassane II Diallo, Counsellor and chargé de mission at the Ministry of
                         Justice,
                      as Co‑Agent,
                      and
                    the Democratic Republic of the Congo,
                    represented by
                      H.E. Mr. Henri Mova Sakanyi, Ambassador of the Democratic Republic of
                         the Congo to the Kingdom of Belgium, the Kingdom of the Netherlands
                         and the Grand Duchy of Luxembourg,
                      as Agent ;

                                                                                                     7




6 CIJ1032.indb 11                                                                                         26/11/13 09:37

                                         ahmadou sadio diallo (judgment)                              328

                      Mr. Tshibangu Kalala, Professor of International Law at the University of
                       Kinshasa, member of the Kinshasa and Brussels Bars, and member of the
                       Congolese Parliament,
                      as Co‑Agent,


                      The Court,
                      composed as above,
                      after deliberation,
                      delivers the following Judgment :
                       1. On 28 December 1998, the Government of the Republic of Guinea (here-
                    inafter “Guinea”) filed in the Registry of the Court an Application instituting
                    proceedings against the Democratic Republic of the Congo (hereinafter the
                    “DRC”, named Zaire between 1971 and 1997) in respect of a dispute concerning
                    “serious violations of international law” alleged to have been committed upon
                    the person of Mr. Ahmadou Sadio Diallo, a Guinean national.
                       In the Application, Guinea maintained that :
                            “Mr. Ahmadou Sadio Diallo, a businessman of Guinean nationality, was
                         unjustly imprisoned by the authorities of the Democratic Republic of the
                         Congo, after being resident in that State for thirty‑two (32) years, despoiled
                         of his sizable investments, businesses, movable and immovable property and
                         bank accounts, and then expelled.”
                    Guinea added :
                         “[t]his expulsion came at a time when Mr. Ahmadou Sadio Diallo was pur-
                         suing recovery of substantial debts owed to his businesses [Africom‑Zaire
                         and Africontainers‑Zaire] by the [Congolese] State and by oil companies
                         established in its territory and of which the State is a shareholder”.
                    According to Guinea, Mr. Diallo’s arrests, detentions and expulsion consti-
                    tuted, inter alia, violations of
                         “the principle that aliens should be treated in accordance with ‘a minimum
                         standard of civilization’, [of] the obligation to respect the freedom and prop-
                         erty of aliens, [and of] the right of aliens accused of an offence to a fair trial
                         on adversarial principles by an impartial court”.

                       To found the jurisdiction of the Court, Guinea invoked in the Application the
                    declarations whereby the two States have recognized the compulsory jurisdic-
                    tion of the Court under Article 36, paragraph 2, of the Statute of the Court.
                       2. On 3 October 2002, the DRC raised preliminary objections in respect of
                    the admissibility of Guinea’s Application. In its Judgment of 24 May 2007 on
                    these preliminary objections, the Court declared the Application of the Republic
                    of Guinea to be admissible “in so far as it concerns protection of Mr. Diallo’s
                    rights as an individual” and “in so far as it concerns protection of [his] direct
                    rights as associé in Africom‑Zaire and Africontainers‑Zaire”. However, the
                    Court declared the Application of the Republic of Guinea to be inadmissible “in
                    so far as it concerns protection of Mr. Diallo in respect of alleged violations of
                    rights of Africom‑Zaire and Africontainers‑Zaire” (Ahmadou Sadio Diallo

                                                                                                         8




6 CIJ1032.indb 13                                                                                             26/11/13 09:37

                                         ahmadou sadio diallo (judgment)                            329

                    (Republic of Guinea v. Democratic Republic of the Congo), Preliminary Objec‑
                    tions, Judgment, I.C.J. Reports 2007 (II), pp. 617‑618, para. 98, subpara. 3 (a),
                    (b), and (c) of the operative part).
                       3. In its Judgment of 30 November 2010 on the merits, the Court found
                    that, in respect of the circumstances in which Mr. Diallo had been expelled on
                    31 January 1996, the DRC had violated Article 13 of the International Cove-
                    nant on Civil and Political Rights (hereinafter the “Covenant”) and Article 12,
                    paragraph 4, of the African Charter on Human and Peoples’ Rights (hereinafter
                    the “African Charter”) (Ahmadou Sadio Diallo (Republic of Guinea v. Demo‑
                    cratic Republic of the Congo), Merits, Judgment, I.C.J. Reports 2010 (II),
                    p. 692, para. 165, subpara. (2) of the operative part). The Court also found that,
                    in respect of the circumstances in which Mr. Diallo had been arrested and
                    detained in 1995‑1996 with a view to his expulsion, the DRC had violated Arti-
                    cle 9, paragraphs 1 and 2, of the Covenant and Article 6 of the African Charter
                    (ibid., p. 692, para. 165, subpara. (3) of the operative part).
                       4. The Court further decided that
                         “the Democratic Republic of the Congo [was] under obligation to make
                         appropriate reparation, in the form of compensation, to the Republic of
                         Guinea for the injurious consequences of the violations of international
                         obligations referred to in subparagraphs (2) and (3) [of the operative part]”
                         (ibid., p. 693, para. 165, subpara. (7) of the operative part),
                    namely the unlawful arrests, detentions and expulsion of Mr. Diallo.
                       5. In addition, the Court found that the DRC had violated Mr. Diallo’s
                    rights under Article 36, paragraph 1 (b), of the Vienna Convention on Consular
                    Relations (ibid., p. 692, para. 165, subpara. (4) of the operative part). It did not
                    however order the DRC to pay compensation for this violation (ibid., p. 693,
                    para. 165, subpara. (7) of the operative part).
                       6. In the same Judgment, the Court rejected all other submissions by Guinea
                    relating to the arrests and detentions of Mr. Diallo, including the contention
                    that he was subjected to treatment prohibited by Article 10, paragraph 1, of the
                    Covenant during his detentions (ibid., subpara. (5) of the o   ­ perative part). Fur-
                    thermore, the Court found that the DRC had not ­violated Mr. Diallo’s direct
                    rights as an associé in the companies Africom‑ Zaire and Africontainers‑Zaire
                    (ibid., subpara. (6) of the ­operative part).
                       7. Finally, the Court decided, with respect to the question of compensation
                    owed by the DRC to Guinea, that “failing agreement between the Parties on this
                    matter within six months from the date of [the said] Judgment, [this] question . . .
                    shall be settled by the Court” (ibid., subpara. (8) of the operative part). Consider-
                    ing itself to have been “sufficiently informed of the facts of the . . . case”, the
                    Court found that “a single exchange of written pleadings by the Parties would
                    then be sufficient in order for it to decide on the amount of compensation” (ibid,
                    p. 692, para. 164).
                       8. The time‑limit of six months thus fixed by the Court having expired on
                    30 May 2011 without an agreement being reached between the Parties on the
                    question of compensation due to Guinea, the President of the Court held a
                    meeting with the representatives of the Parties on 14 September 2011 in order to
                    ascertain their views on the time‑limits to be fixed for the filing of the two plead-
                    ings envisaged by the Court.
                       9. By an Order of 20 September 2011, the Court fixed 6 December 2011 and
                    21 February 2012 as the respective time‑limits for the filing of the Memorial of
                    Guinea and the Counter‑Memorial of the DRC on the question of compensa-

                                                                                                       9




6 CIJ1032.indb 15                                                                                           26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                          330

                    tion due to Guinea. The Memorial and the Counter‑Memorial were duly filed
                    within the time‑limits thus prescribed.
                       10. In the written proceedings relating to compensation, the following sub-
                    missions were presented by the Parties :
                    On behalf of the Government of Guinea,
                    in the Memorial :
                           “In compensation for the damage suffered by Mr. Ahmadou Sadio Diallo
                        as a result of his arbitrary detentions and expulsion, the Republic of Guinea
                        begs the Court to order the Democratic Republic of the Congo to pay it
                        (on behalf of its national) the following sums :
                           — US$250,000 for mental and moral damage, including injury to his
                             reputation ;
                           — US$6,430,148 for loss of earnings during his detention and following
                             his expulsion ;
                           — US$550,000 for other material damage ; and

                           — US$4,360,000 for loss of potential earnings ;
                        amounting to a total of eleven million five hundred and ninety thousand
                        one hundred and forty‑eight American dollars (US$11,590,148), not includ-
                        ing statutory default interest.
                           Furthermore, as a result of having been forced to institute the present
                        proceedings, the Guinean State has incurred unrecoverable costs which it
                        should not, in equity, be required to bear and which are assessed at
                        US$500,000. The Republic of Guinea also begs the Court to order the DRC
                        to pay it that sum.
                           The Democratic Republic of the Congo should also be ordered to pay all
                        the costs.”
                    On behalf of the Government of the DRC,
                    in the Counter‑Memorial :
                          “Having regard to all of the arguments of fact and law set out above, the
                        Democratic Republic of the Congo asks the Court to adjudge and declare
                        that :
                        (1) compensation in an amount of US$30,000 is due to Guinea to make
                            good the non‑pecuniary injury suffered by Mr. Diallo as a result of his
                            wrongful detentions and expulsion in 1995‑1996 ;
                        (2) no default interest is due on the amount of compensation as fixed
                            above ;
                        (3) the DRC shall have a time‑limit of six months from the date of the
                            Court’s judgment in which to pay to Guinea the above amount of com-
                            pensation ;
                        (4) no compensation is due in respect of the other material damage claimed
                            by Guinea ;
                        (5) each Party shall bear its own costs of the proceedings, including costs
                            and fees of its counsel, advocates, advisers, assistants and others.”

                                                             *
                                                        *        *

                                                                                                  10




6 CIJ1032.indb 17                                                                                       26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                        331

                                         I. Introductory Observations

                       11. It falls to the Court at this stage of the proceedings to determine
                    the amount of compensation to be awarded to Guinea as a consequence
                    of the unlawful arrests, detentions and expulsion of Mr. Diallo by the
                    DRC, pursuant to the findings of the Court set out in its Judgment of
                    30 November 2010 and recalled above. In that Judgment, the Court indi-
                    cated that the amount of compensation was to be based on “the injury
                    flowing from the wrongful detentions and expulsion of Mr. Diallo in
                    1995‑96, including the resulting loss of his personal belongings”
                    (I.C.J. Reports 2010 (II), p. 691, para. 163).
                       12. The Court begins by recalling certain of the facts on which it based
                    its Judgment of 30 November 2010. Mr. Diallo was continuously detained
                    for 66 days, from 5 November 1995 until 10 January 1996 (ibid., p. 662,
                    para. 59), and was detained for a second time between 25 and 31 Janu-
                    ary 1996 (ibid., p. 662, para. 60), that is, for a total of 72 days. The Court
                    also observed that Guinea failed to demonstrate that Mr. Diallo was sub-
                    jected to inhuman or degrading treatment during his detentions (ibid.,
                    p. 671, paras. 88‑89). In addition, the Court found that Mr. Diallo was
                    expelled by the DRC on 31 January 1996 and that he received notice of
                    his expulsion on the same day (ibid., p. 659, para. 50, and p. 668, para. 78).
                    
                       13. The Court turns to the question of compensation for the violations
                    of Mr. Diallo’s human rights established in its Judgment of 30 Novem-
                    ber 2010. It recalls that it has fixed an amount of compensation once, in
                    the Corfu Channel case ((United Kingdom v. Albania), Assessment of
                    Amount of Compensation, Judgment, I.C.J. Reports 1949, p. 244). In the
                    present case, Guinea is exercising diplomatic protection with respect to
                    one of its nationals, Mr. Diallo, and is seeking compensation for the
                    injury caused to him. As the Permanent Court of International Justice
                    stated in the Factory of Chorzów case (Merits, Judgment No. 13, 1928,
                    P.C.I.J., Series A, No. 17, pp. 27‑28), “[i]t is a principle of international
                    law that the reparation of a wrong may consist in an indemnity corre-
                    sponding to the damage which the nationals of the injured State have
                    suffered as a result of the act which is contrary to international law”. The
                    Court has taken into account the practice in other international courts,
                    tribunals and commissions (such as the International Tribunal for the
                    Law of the Sea, the European Court of Human Rights (ECHR), the
                    Inter‑American Court of Human Rights (IACHR), the Iran‑United
                    States Claims Tribunal, the Eritrea‑Ethiopia Claims Commission, and
                    the United Nations Compensation Commission), which have applied gen-
                    eral principles governing compensation when fixing its amount, including
                    in respect of injury resulting from unlawful detention and expulsion.


                      14. Guinea seeks compensation under four heads of damage :
                    non‑material injury (referred to by Guinea as “mental and moral dam-

                                                                                               11




6 CIJ1032.indb 19                                                                                    26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                        332

                    age”) ; and three heads of material damage : alleged loss of personal prop-
                    erty ; alleged loss of professional remuneration (referred to by Guinea as
                    “loss of earnings”) during Mr. Diallo’s detentions and after his expul-
                    sion ; and alleged deprivation of “potential earnings”. As to each head of
                    damage, the Court will consider whether an injury is established. It will
                    then “ascertain whether, and to what extent, the injury asserted by the
                    Applicant is the consequence of wrongful conduct by the Respondent”,
                    taking into account “whether there is a sufficiently direct and certain
                    causal nexus between the wrongful act . . . and the injury suffered by the
                    Applicant” (Application of the Convention on the Prevention and Punish‑
                    ment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia and
                    Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 233‑234, para. 462).
                    If the existence of injury and causation is established, the Court will then
                    determine the valuation.

                       15. The assessment of compensation owed to Guinea in this case will
                    require the Court to weigh the Parties’ factual contentions. The Court
                    recalled in its Judgment of 30 November 2010 that, as a general rule, it is
                    for the party which alleges a particular fact in support of its claims to
                    prove the existence of that fact (I.C.J. Reports 2010 (II), p. 660, para. 54 ;
                    see also Application of the Interim Accord of 13 September 1995 (the for‑
                    mer Yugoslav Republic of Macedonia v. Greece), Judgment, I.C.J. Reports
                    2011 (II), p. 668, para. 72 ; Pulp Mills on the River Uruguay (Argentina v.
                    Uruguay), Judgment, I.C.J. Reports 2010 (I), p. 71, para. 162). The Court
                    also recognized that this general rule would have to be applied flexibly in
                    this case and, in particular, that the Respondent may be in a better posi-
                    tion to establish certain facts (I.C.J. Reports 2010 (II), pp. 660‑661,
                    paras. 54‑56).
                       16. In the present stage of the proceedings, the Court once again will be
                    guided by the approach summarized in the preceding paragraph. Thus, the
                    starting point in the Court’s inquiry will be the evidence adduced by
                    Guinea to support its claim under each head of damage, which the Court
                    will assess in light of evidence introduced by the DRC. The Court also
                    recognizes that the abruptness of Mr. Diallo’s expulsion may have dimin-
                    ished the ability of Mr. Diallo and Guinea to locate certain documents,
                    calling for some flexibility by the Court in considering the record before it.
                    
                       17. Before turning to the various heads of damage, the Court also
                    recalls that the scope of the present proceedings is determined in impor-
                    tant respects by the Court’s Judgments of 24 May 2007 and of 30 Novem-
                    ber 2010. Having declared Guinea’s Application inadmissible as to alleged
                    violations of the rights of Africom‑Zaire and Africontainers‑Zaire
                    (I.C.J. Reports 2007 (II), p. 616, para. 94), the Court will not take
                    account of any claim for injury sustained by the two companies, rather
                    than by Mr. Diallo himself. Moreover, the Court will award no compen-
                    sation in respect of Guinea’s claim that the DRC violated Mr. Diallo’s
                    direct rights as an associé in Africom‑Zaire and Africontainers‑Zaire,

                                                                                               12




6 CIJ1032.indb 21                                                                                    26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                       333

                    because the Court found that there was no such violation in its Judgment
                    of 30 November 2010 (I.C.J. Reports 2010 (II), p. 690, para. 157, and
                    pp. 690‑691, para. 159). The Court’s inquiry will be limited to the injury
                    resulting from the breach of Mr. Diallo’s rights as an individual, that is,
                    “the injury flowing from the wrongful detentions and expulsion of
                    Mr. Diallo in 1995‑1996, including the resulting loss of his personal
                    belongings” (ibid., p. 691, para. 163).



                                   II. Heads of Damage in respect of which
                                          Compensation Is Requested

                               A. Claim for Compensation for Non‑Material Injury
                                             Suffered by Mr. Diallo
                       18. “Mental and moral damage”, referred to by Guinea, or “non‑pecu-
                    niary injury”, referred to by the DRC, covers harm other than material
                    injury which is suffered by an injured entity or individual. Non‑material
                    injury to a person which is cognizable under international law may take
                    various forms. For instance, the umpire in the Lusitania cases before the
                    Mixed Claims Commission (United States/Germany) mentioned “mental
                    suffering, injury to [a claimant’s] feelings, humiliation, shame, degrada-
                    tion, loss of social position or injury to his credit or to his reputation”
                    (opinion in the Lusitania cases, 1 November 1923, United Nations,
                    Reports of International Arbitral Awards (RIAA), Vol. VII, p. 40). The
                    Inter‑American Court of Human Rights observed in Gutiérrez‑Soler v.
                    Colombia that “[n]on pecuniary damage may include distress, suffering,
                    tampering with the victim’s core values, and changes of a non-pecuniary
                    nature in the person’s everyday life” (judgment of 12 September 2005
                    (merits, reparations and costs), IACHR, Series C, No. 132, para. 82).



                      19. In the present case, Guinea contends that
                          “Mr. Diallo suffered moral and mental harm, including emotional
                        pain, suffering and shock, as well as the loss of his position in society
                        and injury to his reputation as a result of his arrests, detentions and
                        expulsion by the DRC.”

                    No specific evidence regarding this head of damage is submitted by
                    Guinea.
                       20. The DRC, for its part, does not contest the fact that Mr. Diallo suf-
                    fered “non‑pecuniary injury”. However, the DRC requests the Court to
                        “take into account the specific circumstances of this case, the brevity
                        of the detention complained of, the absence of any mistreatment of

                                                                                              13




6 CIJ1032.indb 23                                                                                   26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                       334

                        Mr. Diallo, [and] the fact that Mr. Diallo was expelled to his country
                        of origin, with which he had been able to maintain ongoing and
                        high‑level contacts throughout his lengthy stay in the Congo”.

                                                         *
                       21. In the view of the Court, non‑material injury can be established
                    even without specific evidence. In the case of Mr. Diallo, the fact that he
                    suffered non‑material injury is an inevitable consequence of the wrongful
                    acts of the DRC already ascertained by the Court. In its Judgment on the
                    merits, the Court found that Mr. Diallo had been arrested without being
                    informed of the reasons for his arrest and without being given the possi-
                    bility to seek a remedy (I.C.J. Reports 2010 (II), p. 666, para. 74, and
                    p. 670, para. 84) ; that he was detained for an unjustifiably long period
                    pending expulsion (ibid., pp. 668‑669, para. 79) ; that he was made the
                    object of accusations that were not substantiated (ibid., p. 669, para. 82) ;
                    and that he was wrongfully expelled from the country where he had
                    resided for 32 years and where he had engaged in significant business
                    activities (ibid., pp. 666‑667, paras. 73 and 74). Thus, it is reasonable to
                    conclude that the DRC’s wrongful conduct caused Mr. Diallo significant
                    psychological suffering and loss of reputation.
                       22. The Court has taken into account the number of days for which
                    Mr. Diallo was detained and its earlier conclusion that it had not been
                    demonstrated that Mr. Diallo was mistreated in violation of Article 10,
                    paragraph 1, of the Covenant (ibid., p. 671, para. 89).
                       23. The circumstances of the case point to the existence of certain fac-
                    tors which aggravate Mr. Diallo’s non‑material injury. One is the context
                    in which the wrongful detentions and expulsion occurred. As the Court
                    noted in its Judgment on the merits,

                        “it is difficult not to discern a link between Mr. Diallo’s expulsion and
                        the fact that he had attempted to recover debts which he believed were
                        owed to his companies by, amongst others, the Zairean State or com-
                        panies in which the State holds a substantial portion of the capital”
                        (I.C.J. Reports 2010 (II), p. 669, para. 82).
                    In addition, Mr. Diallo’s
                        “arrest and detention aimed at allowing such an expulsion measure,
                        one without any defensible basis, to be effected can only be character­
                        ized as arbitrary within the meaning of Article 9, paragraph 1, of
                        the Covenant and Article 6 of the African Charter” (ibid.).

                       24. Quantification of compensation for non‑material injury necessarily
                    rests on equitable considerations. As the umpire noted in the Lusitania
                    cases, non‑material injuries “are very real, and the mere fact that they are
                    difficult to measure or estimate by money standards makes them none the

                                                                                              14




6 CIJ1032.indb 25                                                                                   26/11/13 09:37

                                      ahmadou sadio diallo (judgment)                       335

                    less real and affords no reason why the injured person should not be com-
                    pensated therefore as compensatory damages” (RIAA, Vol. VII, p. 40).
                    When considering compensation for material or non‑material injury
                    caused by violations of the Covenant or the African Charter, respectively,
                    the Human Rights Committee and the African Commission on Human
                    and Peoples’ Rights recommended “adequate compensation” without
                    specifying the sum to be paid (see, for example, A. v. Australia, HRC,
                    3 April 1997, communication No. 560/1993, United Nations doc. CCPR/
                    C/59/D/560/1993, para. 11 ; Kenneth Good v. Republic of Botswana,
                    ACHPR, 26 May 2010, communication No. 313/05, 28th Activity Report,
                    Ann. IV, p. 110, para. 244). Arbitral tribunals and regional human rights
                    courts have been more specific, given the power to assess compensation
                    granted by their respective constitutive instruments. Equitable consider-
                    ations have guided their quantification of compensation for non‑material
                    harm. For instance, in Al‑Jedda v. United Kingdom, the Grand Chamber
                    of the European Court of Human Rights stated that, for determining
                    damage,


                        “[i]ts guiding principle is equity, which above all involves flexibility
                        and an objective consideration of what is just, fair and reasonable in
                        all the circumstances of the case, including not only the position of
                        the applicant but the overall context in which the breach occurred”
                        (application No. 27021/08, judgment of 7 July 2011, ECHR Reports
                        2011, para. 114).
                    Similarly, the Inter‑American Court of Human Rights has said that the
                    payment of a sum of money as compensation for non-pecuniary damages
                    may be determined by that court “in reasonable exercise of its judicial
                    authority and on the basis of equity” (Cantoral Benavides v. Peru, judg-
                    ment of 3 December 2001 (reparations and costs), IACHR, Series C,
                    No. 88, para. 53).

                                                        *
                       25. With regard to the non‑material injury suffered by Mr. Diallo, the
                    circumstances outlined in paragraphs 21 to 23 lead the Court to consider
                    that the amount of US$85,000 would provide appropriate compensation.
                    The sum is expressed in the currency to which both Parties referred in
                    their written pleadings on compensation.


                                 B. Claim for Compensation for Material Injury
                                            Suffered by Mr. Diallo
                       26. As previously noted (see paragraph 14), Guinea claims compensa-
                    tion for three heads of material damage. The Court will begin by address-

                                                                                             15




6 CIJ1032.indb 27                                                                                  26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                       336

                    ing Guinea’s claim relating to the loss of Mr. Diallo’s personal property ;
                    it will then consider Guinea’s claims concerning loss of professional
                    remuneration during Mr. Diallo’s unlawful detentions and following his
                    unlawful expulsion from the DRC ; and, finally, it will turn to Guinea’s
                    claim in respect of “potential earnings”.


                    1. Alleged loss of Mr. Diallo’s personal property (including assets in bank
                       accounts)
                       27. Guinea claims that Mr. Diallo’s abrupt expulsion prevented him
                    from making arrangements for the transfer or disposal of personal prop-
                    erty that was in his apartment and also caused the loss of certain assets in
                    bank accounts. Guinea refers to an inventory of items in Mr. Diallo’s
                    apartment that was prepared 12 days after he was expelled, claiming that
                    the inventory understated his personal property because it failed to
                    include a number of high‑value items that were in the apartment. It states
                    that all of these assets have been irretrievably lost and estimates the value
                    of lost tangible and intangible assets (including bank accounts) at
                    US$550,000.

                       28. The DRC contends that Guinea was responsible for having pro-
                    duced the inventory in question as evidence before the Court, only later
                    to declare it incomplete. Citing Guinea’s role in preparing the inventory,
                    the DRC characterizes that inventory as “credible” and “serious”, and
                    contends that Guinea cannot now claim that Mr. Diallo owned addi-
                    tional assets not reflected in it. The DRC further asserts that it cannot be
                    held responsible for the alleged loss of any property that was in the apart-
                    ment because the DRC did not order Mr. Diallo’s eviction from the
                    apartment and because Mr. Diallo’s personal property was under the
                    control of officials from the Guinean embassy and of Mr. Diallo’s friends
                    and relatives. Further, the DRC states that Guinea has provided no evi-
                    dence regarding bank assets.

                                                         *
                       29. The Court here addresses Guinea’s claim for the loss of Mr. Dial-
                    lo’s personal property, without taking into account property of the two
                    companies (to which Guinea also refers), given the Court’s prior decision
                    that Guinea’s claims relating to the companies were inadmissible (see
                    paragraph 17 above). The personal property at issue in Guinea’s claim
                    may be divided into three categories : furnishings of Mr. Diallo’s apart-
                    ment that appear on the above‑referenced inventory ; certain high‑value
                    items alleged to have been in Mr. Diallo’s apartment, which are not spec-
                    ified on that inventory ; and assets in bank accounts.
                       30. As to personal property that was located in Mr. Diallo’s apart-
                    ment, it appears that the inventory of the property in Mr. Diallo’s apart-

                                                                                              16




6 CIJ1032.indb 29                                                                                   26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                       337

                    ment, which both Parties have submitted to the Court, was prepared
                    approximately 12 days after Mr. Diallo’s expulsion from the DRC. While
                    Guinea complains about omissions from the inventory (the high‑value
                    items discussed below), both Parties appear to accept that the items that
                    are listed on the inventory were in the apartment at the time the inventory
                    was prepared.
                       31. There is, however, uncertainty about what happened to the prop-
                    erty listed on the inventory. Guinea does not point to any evidence that
                    Mr. Diallo attempted to transport or to dispose of the property in the
                    apartment, and there is no evidence before the Court that the DRC
                    barred him from doing so. The DRC states that it did not take possession
                    of the apartment and that it did not evict Mr. Diallo from the apartment.
                    Mr. Diallo himself stated in 2008 that the company from which the apart-
                    ment was leased took possession of it soon after his expulsion and that,
                    as a result, he had lost all of his personal effects. Therefore, taken as a
                    whole, Guinea has failed to prove the extent of the loss of Mr. Diallo’s
                    personal property listed on the inventory and the extent to which any
                    such loss was caused by the DRC’s unlawful conduct.

                       32. Even assuming that it could be established that the personal prop-
                    erty on the inventory was lost and that any such loss was caused by the
                    DRC’s unlawful conduct, Guinea offers no evidence regarding the value
                    of the items on the inventory (either with respect to individual items or in
                    the aggregate).
                       33. Despite the shortcomings in the evidence related to the property
                    listed on the inventory, the Court recalls that Mr. Diallo lived and worked
                    in the territory of the DRC for over thirty years, during which time he
                    surely accumulated personal property. Even assuming that the DRC is cor-
                    rect in its contention that Guinean officials and Mr. Diallo’s relatives were
                    in a position to dispose of that personal property after Mr. Diallo’s expul-
                    sion, the Court considers that, at a minimum, Mr. Diallo would have had
                    to transport his personal property to Guinea or to arrange for its disposi-
                    tion in the DRC. Thus, the Court is satisfied that the DRC’s unlawful con-
                    duct caused some material injury to Mr. Diallo with respect to personal
                    property that had been in the apartment in which he lived, although it
                    would not be reasonable to accept the very large sum claimed by Guinea
                    for this head of damage. In such a situation, the Court considers it appro-
                    priate to award an amount of compensation based on equitable consider-
                    ations (see paragraph 36 below). Other courts, including the European
                    Court of Human Rights and the Inter‑American Court of Human Rights,
                    have followed this approach where warranted (see, e.g., Lupsa v. Romania,
                    application No. 10337/04, judgment of 8 June 2006, ECHR Reports 2006‑
                    VII, paras. 70‑72 ; Chaparro Alvarez and Lapo Iñiguez v. Ecuador, judgment
                    of 21 November 2007 (preliminary objections, merits, reparations and
                    costs), IACHR, Series C, No. 170, paras. 240 and 242).
                       34. The Court next considers Guinea’s contention that Mr. Diallo’s
                    apartment contained certain high‑value items not specified on the inven-

                                                                                              17




6 CIJ1032.indb 31                                                                                   26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                      338

                    tory described above. Guinea mentions several items in its Memorial
                    (e.g., a diamond‑studded watch and two paintings by a renowned artist),
                    but offers few details and provides no evidence to support the assertion
                    that the items were located in Mr. Diallo’s apartment at the time of his
                    detentions and expulsion. There is no statement by Mr. Diallo describing
                    these goods. There are no records of purchase, even as to items allegedly
                    purchased from well‑known establishments selling high‑value luxury
                    items that can be expected to keep records of sales, and which are located
                    outside the territory of the DRC, thus making them accessible to
                    Mr. Diallo. Guinea has put forward no evidence whatsoever that
                    Mr. Diallo owned these items at the time of his expulsion, that they were
                    in his apartment if he did own them, or that they were lost as a result of
                    his treatment by the DRC. For these reasons, the Court rejects Guinea’s
                    claims as to the loss of high‑value items not specified on the inventory.



                       35. As to assets alleged to have been contained in bank accounts,
                    Guinea offers no details and no evidence to support its claim. There is no
                    information about the total sum held in bank accounts, the amount of
                    any particular account or the name(s) of the bank(s) in which the
                    account(s) were held. Further, there is no evidence demonstrating that the
                    unlawful detentions and expulsion of Mr. Diallo caused the loss of any
                    assets held in bank accounts. For example, Guinea does not explain why
                    Mr. Diallo could not access any such accounts after leaving the DRC.
                    Thus, it has not been established that Mr. Diallo lost any assets held in
                    his bank accounts in the DRC or that the DRC’s unlawful acts caused
                    Mr. Diallo to lose any such financial assets. Accordingly, the Court rejects
                    Guinea’s claim as to the loss of bank account assets.


                                                         *
                      36. The Court therefore awards no compensation in respect of the
                    high‑value items and bank account assets described in paragraphs 34 and
                    35 above. However, in view of the Court’s conclusions above (see para-
                    graph 33) regarding the personal property of Mr. Diallo and on the basis
                    of equitable considerations, the Court awards the sum of US$10,000
                    under this head of damage.


                    2. Alleged loss of remuneration during Mr. Diallo’s unlawful detentions and
                       following his unlawful expulsion
                       37. At the outset, the Court notes that, in its submissions at the con-
                    clusion of its Memorial, Guinea claims US$6,430,148 for Mr. Diallo’s
                    loss of earnings during his detentions and following his expulsion. How-

                                                                                             18




6 CIJ1032.indb 33                                                                                  26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                      339

                    ever, Guinea makes reference elsewhere in its Memorial to a sum of
                    US$80,000 for Mr. Diallo’s loss of earnings during his detentions. As pre-
                    sented by Guinea, this claim for US$80,000, although not reflected as a
                    separate submission, is clearly distinct from its claim for US$6,430,148
                    which, in the reasoning of the Memorial, only concerns the alleged
                    “loss of earnings” following Mr. Diallo’s expulsion. The Court will inter-
                    pret Guinea’s submissions in light of the reasoning of its Memorial, as it
                    is entitled to do (see, e.g., Nuclear Tests (Australia v. France), Judgment,
                    I.C.J. Reports 1974, p. 262, para. 29 ; Nuclear Tests (New Zealand v.
                    France), Judgment, I.C.J. Reports 1974, p. 466, para. 30). Therefore,
                    in the present Judgment, it will first consider the claim of US$80,000
                    for loss of professional remuneration during Mr. Diallo’s detentions
                    (see paragraphs 38‑46) and then will examine the claim of US$6,430,148
                    for loss of professional remuneration following his expulsion (see para-
                    graphs 47‑49).




                       38. Guinea asserts that, prior to his arrest on 5 November 1995,
                    Mr. Diallo received monthly remuneration of US$25,000 in his capacity
                    as gérant of Africom‑Zaire and Africontainers‑Zaire. Based on that fig-
                    ure, Guinea estimates that Mr. Diallo suffered a loss totalling US$80,000
                    during the 72 days he was detained, an amount that, according to Guinea,
                    takes account of inflation. Guinea states that remuneration from the two
                    companies was Mr. Diallo’s “main source of income” and does not ask
                    the Court to award compensation in respect of any other income relating
                    to the period of Mr. Diallo’s detentions. Guinea further asserts that
                    Mr. Diallo was unable to carry out his “normal management activities”
                    while in detention and thus to ensure that his companies were being prop-
                    erly run.
                       39. In response, the DRC contends that Guinea has not produced any
                    documentary evidence to support the claim for loss of remuneration. The
                    DRC also takes the view that Guinea has failed to show that Mr. Diallo’s
                    detentions caused a loss of remuneration that he otherwise would have
                    received. In particular, the DRC asserts that Guinea has failed to explain
                    why Mr. Diallo, as the sole gérant and associé of the two companies,
                    could not have directed that payments be made to him. According to the
                    DRC, no compensation for loss of remuneration during the period of
                    Mr. Diallo’s detention is warranted.

                                                         *
                       40. The Court observes that, in general, a claim for income lost as a
                    result of unlawful detention is cognizable as a component of compensa-
                    tion. This approach has been followed, for example, by the European

                                                                                             19




6 CIJ1032.indb 35                                                                                  26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                       340

                     Court of Human Rights (see, e.g., Teixeira de Castro v. Portugal, applica-
                    tion No. 44/1997/828/1034, judgment of 9 June 1998, ECHR Reports
                    1998‑IV, paras. 46‑49), by the Inter‑American Court of Human Rights
                    (see, e.g., Suárez‑Rosero v. Ecuador, judgment of 20 January 1999 (repa-
                    rations and costs), IACHR, Series C, No. 44, para. 60), and by the Gov-
                    erning Council of the United Nations Compensation Commission (see
                    United Nations Compensation Commission Governing Council, Report
                    and Recommendations Made by the Panel of Commissioners concerning
                    the Fourteenth Instalment of “E3” Claims, United Nations doc. S/AC.
                    26/2000/19, 29 September 2000, para. 126). Moreover, if the amount
                    of the lost income cannot be calculated precisely, estimation may be
                    appropriate (see, e.g., Elci and Others v. Turkey, applications Nos. 23145/93
                    and 25091/94, judgment of 13 November 2003, ECHR, para. 721 ; Case of
                    the “Street Children” (Villagrán‑Morales et al.) v. Guatemala, judgment
                    of 26 May 2001 (reparations and costs), IACHR, Series C, No. 77,
                    para. 79). Thus, the Court must first consider whether Guinea has estab-
                    lished that Mr. Diallo was receiving remuneration prior to his detentions
                    and that such remuneration was in the amount of US$25,000 per month.
                    
                       41. The claim that Mr. Diallo was earning US$25,000 per month as
                    gérant of the two companies is made for the first time in the present phase
                    of the proceedings, devoted to compensation. Guinea offers no evidence
                    to support the claim. There are no bank account or tax records. There are
                    no accounting records of either company showing that it had made such
                    payments. It is plausible, of course, that Mr. Diallo’s abrupt expulsion
                    impeded or precluded his access to such records. That said, the absence
                    of any evidence in support of the claim for loss of remuneration at issue
                    here stands in stark contrast to the evidence adduced by Guinea at an
                    earlier stage of this case in support of the claims relating to the two
                    ­companies, which included various documents from the records of the
                     companies.

                         42. Moreover, there is evidence suggesting that Mr. Diallo was not
                    receiving US$25,000 per month in remuneration from the two companies
                    prior to his detentions. First, the evidence regarding Africom‑Zaire and
                    Africontainers‑Zaire strongly indicates that neither of the companies
                    was conducting business — apart from the attempts to collect debts
                    ­allegedly owed to each company — during the years immediately prior to
                     Mr. Diallo’s detentions. In particular, the record indicates that the
                     ­operations of Africontainers‑Zaire had, even according to Guinea, experi­
                      enced a ­serious decline by 1990. In addition, as the Court noted previ-
                      ously, the DRC asserted that Africom‑Zaire had ceased all commercial
                      activities by the end of the 1980s and for that reason had been struck
                      from the Trade Register (I.C.J. Reports 2007 (II), p. 593, para. 22 ;
                      I.C.J. Reports 2010 (II), p. 677, para. 108) ; this assertion was not chal-
                      lenged by Guinea. It appears that disputes about the amounts payable by
                      various entities to Africom‑Zaire and Africontainers‑Zaire continued into

                                                                                              20




6 CIJ1032.indb 37                                                                                   26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                      341

                    the 1990s, in some cases even after Mr. Diallo’s expulsion in 1996. But
                    there is no evidence of operating activity that would have generated a
                    flow of income during the years just prior to Mr. Diallo’s detentions.

                       43. Secondly, in contrast to Guinea’s claim in the present phase of the
                    proceedings devoted to compensation that Mr. Diallo was receiving
                    monthly remuneration of US$25,000, Guinea told the Court, during the
                    preliminary objections phase, that Mr. Diallo was “already impoverished
                    in 1995”. This statement to the Court is consistent with the fact that, on
                    12 July 1995, Mr. Diallo obtained in the DRC, at his request, a “Certifi-
                    cate of Indigency” declaring him “temporarily destitute” and thus permit-
                    ting him to avoid payments that would otherwise have been required in
                    order to register a judgment in favour of one of the companies.
                       44. The Court therefore concludes that Guinea has failed to establish
                    that Mr. Diallo was receiving remuneration from Africom‑Zaire and
                    Africontainers‑Zaire on a monthly basis in the period immediately prior
                    to his detentions in 1995‑1996 or that such remuneration was at the rate
                    of US$25,000 per month.
                       45. Guinea also does not explain to the satisfaction of the Court how
                    Mr. Diallo’s detentions caused an interruption in any remuneration that
                    Mr. Diallo might have been receiving in his capacity as gérant of the two
                    companies. If the companies were in fact in a position to pay Mr. Diallo
                    as of the time that he was detained, it is reasonable to expect that employ-
                    ees could have continued to make the necessary payments to the gérant
                    (their managing director and the owner of the companies). Moreover, as
                    noted above (see paragraph 12), Mr. Diallo was detained from 5 Novem-
                    ber 1995 to 10 January 1996, then released and then detained again from
                    25 January 1996 to 31 January 1996. Thus, there was a period of two
                    weeks during which there was an opportunity for Mr. Diallo to make
                    arrangements to receive any remuneration that the companies allegedly
                    had failed to pay him during the initial 66‑day period of detention.


                                                           *
                       46. Under these circumstances, Guinea has not proven to the satisfac-
                    tion of the Court that Mr. Diallo suffered a loss of professional remu-
                    neration as a result of his unlawful detentions.

                                                       *       *
                       47. In addition to the claim for loss of remuneration during his unlaw-
                    ful detentions, Guinea asserts that the unlawful expulsion of Mr. Diallo
                    by the DRC deprived him of the ability to continue receiving remunera-
                    tion as the gérant of Africom‑Zaire and Africontainers‑Zaire. Based on
                    its claim (described above) that Mr. Diallo received remuneration of
                    US$25,000 per month prior to his detentions in 1995‑1996, Guinea asserts

                                                                                             21




6 CIJ1032.indb 39                                                                                  26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                      342

                    that, during the period that has elapsed since Mr. Diallo’s expulsion on
                    31 January 1996, he has lost additional “professional income” in the
                    amount of US$4,755,500. Guinea further asserts that this amount should
                    be adjusted upward to account for inflation, such that its estimate of
                    Mr. Diallo’s loss of professional remuneration since his expulsion is
                    US$6,430,148.
                       48. The DRC reiterates its position regarding the claim for unpaid
                    remuneration from the period of Mr. Diallo’s detentions, in particular the
                    lack of evidence to support the claim that Mr. Diallo was receiving remu-
                    neration of US$25,000 per month prior to his detentions and expulsion.


                                                           *
                       49. For the reasons indicated above, the Court has already rejected the
                    claim for loss of professional remuneration during the period of Mr. Dial-
                    lo’s detentions (see paragraphs 38‑46). Those reasons also apply with
                    respect to Guinea’s claim relating to the period following Mr. Diallo’s
                    expulsion. Moreover, Guinea’s claim with respect to Mr. Diallo’s
                    post‑expulsion remuneration is highly speculative and assumes that
                    Mr. Diallo would have continued to receive US$25,000 per month had he
                    not been unlawfully expelled. While an award of compensation relating to
                    loss of future earnings inevitably involves some uncertainty, such a claim
                    cannot be purely speculative (cf. Khamidov v. Russia, application
                    No. 72118/01, judgment of 15 November 2007 (merits and just satisfac-
                    tion), ECHR, para. 197 ; Chaparro Alvarez and Lapo Iñiguez v. Ecuador,
                    judgment of 21 November 2007 (preliminary objections, merits, repara-
                    tions and costs), IACHR, Series C, No. 170, paras. 235‑236 ; see also
                    Commentary to Article 36, Draft Articles on Responsibility of States for
                    Internationally Wrongful Acts, Yearbook of the International Law Com‑
                    mission, 2001, Vol. II (2), pp. 104‑105 (concerning “lost profits” claims)).
                    Thus, the Court concludes that no compensation can be awarded for
                    Guinea’s claim relating to unpaid remuneration following Mr. Diallo’s
                    expulsion.


                                                       *       *
                      50. The Court therefore awards no compensation for remuneration
                    that Mr. Diallo allegedly lost during his detentions and following his
                    expulsion.

                    3. Alleged deprivation of potential earnings
                      51. Guinea makes an additional claim that it describes as relating
                    to Mr. Diallo’s “potential earnings”. Specifically, Guinea states that
                    Mr. Diallo’s unlawful detentions and subsequent expulsion resulted in a

                                                                                             22




6 CIJ1032.indb 41                                                                                  26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                      343

                    decline in the value of the two companies and the dispersal of their assets.
                    Guinea also asserts that Mr. Diallo was unable to assign his holdings
                    (parts sociales) in these companies to third parties and that his loss of
                    potential earnings can be valued at 50 per cent of the “exchange value of
                    the holdings”, a sum that, according to Guinea, totals US$4,360,000.
                      52. The DRC points out that Guinea’s calculation of the alleged loss
                    to Mr. Diallo is based on assets belonging to the two companies, and not
                    assets that belong to Mr. Diallo in his individual capacity. Furthermore,
                    the DRC contends that Guinea provides no proof that the companies’
                    assets have, in fact, been lost or that specific assets of Africom‑Zaire or
                    Africontainers‑Zaire to which Guinea refers could not be sold on the
                    open market.

                                                         *
                       53. The Court considers that Guinea’s claim concerning “potential
                    earnings” amounts to a claim for a loss in the value of the companies
                    allegedly resulting from Mr. Diallo’s detentions and expulsion. Such a
                    claim is beyond the scope of these proceedings, given this Court’s prior
                    decision that Guinea’s claims relating to the injuries alleged to have been
                    caused to the companies are inadmissible (I.C.J. Reports 2007 (II),
                    p. 617, para. 98, subpara. (1) (b) of the operative part).

                                                         *
                      54. For these reasons, the Court awards no compensation to Guinea in
                    respect of its claim relating to the “potential earnings” of Mr. Diallo.

                                                        **
                      55. Having analysed the components of Guinea’s claim in respect of
                    material injury caused to Mr. Diallo as a result of the DRC’s unlawful
                    conduct, the Court awards compensation to Guinea in the amount of
                    US$10,000.


                           III. Total Sum Awarded and Post‑Judgment Interest

                      56. The total sum awarded to Guinea is US$95,000 to be paid by
                    31 August 2012. The Court expects timely payment and has no reason to
                    assume that the DRC will not act accordingly. Nevertheless, considering
                    that the award of post‑judgment interest is consistent with the practice of
                    other international courts and tribunals (see, for example, The M/V
                    “Saiga” (No. 2) (Saint Vincent and the Grenadines v. Guinea), judgment
                    of 1 July 1999, ITLOS, para. 175 ; Bámaca-Velásquez v. Guatemala, judg-
                    ment of 22 February 2002 (reparations and costs), IACHR, Series C,
                    No. 91, para. 103 ; Papamichalopoulos and Others v. Greece (Article 50),

                                                                                             23




6 CIJ1032.indb 43                                                                                  26/11/13 09:37

                                      ahmadou sadio diallo (judgment)                      344

                    application No. 33808/02, judgment of 31 October 1995, ECHR, Series A,
                    No. 330‑B, para. 39 ; Lordos and Others v. Turkey, application
                    No. 15973/90, judgment of 10 January 2012 (just satisfaction), ECHR,
                    para. 76 and dispositif, para. 1 (b)), the Court decides that, should pay-
                    ment be delayed, post‑judgment interest on the principal sum due will
                    accrue as from 1 September 2012 at an annual rate of 6 per cent. This rate
                    has been fixed taking into account the prevailing interest rates on the
                    international market and the importance of prompt compliance.

                      57. The Court recalls that the sum awarded to Guinea in the exercise
                    of diplomatic protection of Mr. Diallo is intended to provide reparation
                    for the latter’s injury.


                                             IV. Procedural Costs

                      58. Guinea requests the Court to award costs in its favour, in the
                    amount of US$500,000, because, “as a result of having been forced to
                    institute the present proceedings, the Guinean State has incurred unre-
                    coverable costs which it should not, in equity, be required to bear”.
                      59. The DRC asks the Court “to dismiss the request for the reimburse-
                    ment of costs submitted by Guinea and to leave each State to bear its own
                    costs of the proceedings, including the costs of its counsel, advocates and
                    others”. The DRC contends that Guinea lost the major part of the case and
                    that, moreover, the amount claimed “represents an arbitrary, lump‑sum
                    determination, unsupported by any serious and credible evidence”.


                                                          *
                       60. The Court recalls that Article 64 of the Statute provides that,
                    “[u]nless otherwise decided by the Court, each party shall bear its own
                    costs”. While the general rule has so far always been followed by the
                    Court, Article 64 implies that there may be circumstances which would
                    make it appropriate for the Court to allocate costs in favour of one of the
                    parties. However, the Court does not consider that any such circum-
                    stances exist in the present case. Accordingly, each Party shall bear its
                    own costs.

                                                          *
                                                      *       *

                      61. For these reasons,
                      The Court,
                      (1) By fifteen votes to one,

                                                                                            24




6 CIJ1032.indb 45                                                                                 26/11/13 09:37

                                       ahmadou sadio diallo (judgment)                    345

                       Fixes the amount of compensation due from the Democratic Republic
                    of the Congo to the Republic of Guinea for the non‑material injury suf-
                    fered by Mr. Diallo at US$85,000 ;
                      in favour : President Tomka ; Vice-President Sepúlveda‑Amor ; Judges
                        Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Xue, Donoghue, Gaja, Sebutinde ; Judge ad hoc
                        Mahiou ;
                      against : Judge ad hoc Mampuya ;
                      (2) By fifteen votes to one,
                      Fixes the amount of compensation due from the Democratic Republic
                    of the Congo to the Republic of Guinea for the material injury suffered
                    by Mr. Diallo in relation to his personal property at US$10,000 ;
                      in favour : President Tomka ; Vice-President Sepúlveda‑Amor ; Judges
                        Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                        Yusuf, Greenwood, Xue, Donoghue, Gaja, Sebutinde ; Judge ad hoc
                        Mahiou ;
                      against : Judge ad hoc Mampuya ;
                      (3) By fourteen votes to two,
                      Finds that no compensation is due from the Democratic Republic of
                    the Congo to the Republic of Guinea with regard to the claim concerning
                    material injury allegedly suffered by Mr. Diallo as a result of a loss of
                    professional remuneration during his unlawful detentions and following
                    his unlawful expulsion ;
                      in favour : President Tomka ; Vice-President Sepúlveda‑Amor ; Judges
                        Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade, Green­-
                        wood, Xue, Donoghue, Gaja, Sebutinde ; Judge ad hoc Mampuya ;

                      against : Judge Yusuf ; Judge ad hoc Mahiou ;
                      (4) Unanimously,
                       Finds that no compensation is due from the Democratic Republic of
                    the Congo to the Republic of Guinea with regard to the claim concerning
                    material injury allegedly suffered by Mr. Diallo as a result of a depriva-
                    tion of potential earnings ;
                      (5) Unanimously,
                      Decides that the total amount of compensation due under points 1 and
                    2 above shall be paid by 31 August 2012 and that, in case it has not been
                    paid by this date, interest on the principal sum due from the Democratic
                    Republic of the Congo to the Republic of Guinea will accrue as from
                    1 September 2012 at an annual rate of 6 per cent ;
                      (6) By fifteen votes to one,
                      Rejects the claim of the Republic of Guinea concerning the costs
                    incurred in the proceedings.

                                                                                           25




6 CIJ1032.indb 47                                                                                26/11/13 09:37

                                      ahmadou sadio diallo (judgment)                      346

                      in favour : President Tomka ; Vice-President Sepúlveda‑Amor ; Judges
                         Owada, Abraham, Keith, Bennouna, Skotnikov, Cançado Trindade,
                         Yusuf, Greenwood, Xue, Donoghue, Gaja, Sebutinde ; Judge ad hoc
                        ­Mampuya ;
                      against : Judge ad hoc Mahiou.
                      Done in French and in English, the French text being authoritative, at
                    the Peace Palace, The Hague, this nineteenth day of June, two thousand
                    and twelve, in three copies, one of which will be placed in the archives of
                    the Court and the others transmitted to the Government of the Republic
                    of Guinea and the Government of the Democratic Republic of the Congo,
                    respectively.

                                                                 (Signed) Peter Tomka,
                                                                           President.
                                                              (Signed) Philippe Couvreur,
                                                                             Registrar.




                      Judge Cançado Trindade appends a separate opinion to the Judg-
                    ment of the Court ; Judges Yusuf and Greenwood append declarations
                    to the Judgment of the Court ; Judges ad hoc Mahiou and Mampuya
                    append separate opinions to the Judgment of the Court.

                                                                            (Initialled) P.T.
                                                                           (Initialled) Ph.C.




                                                                                            26




6 CIJ1032.indb 49                                                                                 26/11/13 09:37

